Exhibit 10.5

 

RESTRICTED STOCK AWARD

under the Fossil, Inc. 2008 Long-Term Incentive Plan

 

This RESTRICTED STOCK AWARD (the “Award”), is entered into effect as of the date
of grant (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, Fossil, Inc., a Delaware corporation (the “Company”)  has adopted the
Fossil, Inc. 2008 Long-Term Incentive Plan (the “Long-Term Incentive Plan”),
effective as of the Effective Date (as defined in the Long-Term Incentive Plan),
with the objective of advancing the best interests of the Company, its
Subsidiaries and its stockholders in order to attract, retain and motivate key
employees with additional incentives through the award of Restricted Shares of
Common Stock of the Company; and

 

WHEREAS, the Long-Term Incentive Plan provides that Eligible Participants of the
Company or its Subsidiaries, as determined in the judgment of the Committee, may
be granted an Award of Restricted Shares of common stock, par value $.01 per
share (“Common Stock”), of the Company;

 

NOW, THEREFORE, the Participant identified in the Notice of Grant is hereby
awarded shares of Restricted Stock in accordance with the following terms:

 


1.             GRANT OF AWARD; RESTRICTED STOCK.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE LONG-TERM INCENTIVE PLAN, THIS AWARD AND IN THE
NOTICE OF GRANT, THE COMPANY HEREBY GRANTS TO THE PARTICIPANT AN AWARD OF
RESTRICTED STOCK SPECIFIED IN THE NOTICE OF GRANT, SUBJECT TO ADJUSTMENT FROM
TIME TO TIME AS PROVIDED IN ARTICLES 12, 13 AND 14 OF THE LONG-TERM INCENTIVE
PLAN.


 


2.             RESTRICTIONS ON TRANSFER. STOCK CERTIFICATES REPRESENTING THE
RESTRICTED STOCK GRANTED HEREUNDER SHALL BE ELECTRONICALLY REGISTERED IN THE
PARTICIPANT’S NAME, WHICH SHALL BEAR A LEGEND TO RESTRICT TRANSFER OF THE
CERTIFICATES UNTIL THE RESTRICTED STOCK HAS VESTED, AS SET FORTH IN PARAGRAPH 3
HEREROF.  NO STOCK CERTIFICATE OR CERTIFICATES SHALL BE ISSUED WITH RESPECT TO
SUCH SHARES OF RESTRICTED STOCK, UNLESS, FOLLOWING THE DATE SUCH RESTRICTED
STOCK VESTS WITHOUT FORFEITURE, THE PARTICIPANT REQUESTS DELIVERY OF THE
CERTIFICATE OR CERTIFICATES BY SUBMITTING A WRITTEN REQUEST TO THE GENERAL
COUNSEL REQUESTING DELIVER OF THE CERTIFICATES.  THE COMPANY SHALL DELIVER THE
CERTIFICATES REQUESTED BY THE PARTICIPANT TO THE PARTICIPANT AS SOON AS
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE COMPANY’S RECEIPT OF SUCH REQUEST. 
 EXCEPT AS MAY OTHERWISE BE EXPRESSLY PERMITTED BY THE COMMITTEE, NO SHARE OF
RESTRICTED STOCK MAY BE SOLD, TRANSFERRED, ASSIGNED, OR PLEDGED BY THE
PARTICIPANT UNTIL SUCH SHARE HAS VESTED IN ACCORDANCE WITH THE TERMS HEREOF,
OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.


 


THE TERMS OF THIS AGREEMENT AND THE LONG-TERM INCENTIVE PLAN APPLICABLE TO THE
RESTRICTED STOCK GRANTED HEREUNDER SHALL BE BINDING UPON THE EXECUTORS,
ADMINISTRATORS, HEIRS AND SUCCESSORS OF THE PARTICIPANT.


 


3.             VESTING.  IF THE PARTICIPANT REMAINS CONTINUOUSLY EMPLOYED BY THE
COMPANY OR A SUBSIDIARY, THE RESTRICTED STOCK SHALL VEST IN ACCORDANCE WITH THE
VESTING SCHEDULE SET FORTH IN THE NOTICE OF GRANT (IT BEING UNDERSTOOD THAT THE
RIGHT TO TRANSFER THE RESTRICTED STOCK SHALL BE CUMULATIVE, SO THAT THE
PARTICIPANT MAY TRANSFER ON OR AFTER ANY SUCH ANNIVERSARY THAT NUMBER OF SHARES
OF RESTRICTED STOCK WHICH THE PARTICIPANT WAS ENTITLED TO TRANSFER BUT DID NOT
TRANSFER DURING ANY PRECEDING PERIOD OR PERIODS).  NOTWITHSTANDING THE VESTING
CONDITIONS SET FORTH HEREIN: (I) THE COMMITTEE MAY IN ITS DISCRETION AT ANY TIME
ACCELERATE THE VESTING OF

 

1

--------------------------------------------------------------------------------


 


RESTRICTED STOCK OR OTHERWISE WAIVE OR AMEND ANY CONDITIONS OF A GRANT OF A
RESTRICTED STOCK; AND (II) ALL THE RESTRICTED STOCK SHALL VEST UPON A CHANGE IN
CONTROL OF UPON THE DEATH OF THE PARTICIPANT.

 


4.             TERMINATION IN EVENT OF NONEMPLOYMENT.  IN THE EVENT THAT THE
PARTICIPANT CEASES TO BE EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR
ANY REASON OTHER THAN DEATH, THE RESTRICTED STOCK GRANTED PURSUANT TO THIS
AGREEMENT SHALL BE FORFEITED, EXCEPT TO THE EXTENT THAT THEY HAVE VESTED AND
BECOME TRANSFERABLE IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 3 ON THE DATE
THE PARTICIPANT CEASES TO BE SO EMPLOYED.   IN THE EVENT OF A FORFEITURE OF THE
RESTRICTED STOCK UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT BEFORE ALL THE
PARTICIPANT’S RESTRICTED STOCK HAS VESTED,  ANY PURCHASE PRICE PAID BY THE
PARTICIPANT SHALL BE RETURNED TO THE PARTICIPANT.

 


5.             ASSIGNABILITY.  THE RIGHTS GRANTED PURSUANT HERETO SHALL NOT BE
ASSIGNABLE OR TRANSFERABLE BY THE PARTICIPANT OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION OR PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER AS
DEFINED BY CODE OR TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED.  ANY ATTEMPT TO DO SO CONTRARY TO THE PROVISIONS HEREOF SHALL
BE NULL AND VOID.  NO ASSIGNMENT OF THE RIGHTS HEREIN GRANTED SHALL BE EFFECTIVE
TO BIND THE COMPANY UNLESS THE COMPANY SHALL HAVE BEEN FURNISHED WITH WRITTEN
NOTICE THEREOF AND A COPY OF SUCH DOCUMENTS AND EVIDENCE AS THE COMPANY MAY DEEM
NECESSARY TO ESTABLISH THE VALIDITY OF THE ASSIGNMENT AND THE ACCEPTANCE BY THE
ASSIGNEE OR ASSIGNEES OF THE TERMS AND CONDITIONS HEREOF.

 


6.             RIGHTS AS A STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE PARTICIPANT SHALL HAVE, WITH RESPECT TO THE RESTRICTED STOCK
GRANTED PURSUANT TO THIS AWARD BEFORE IT HAS VESTED, ALL OF THE RIGHTS OF A
STOCKHOLDER OF THE COMPANY, INCLUDING THE RIGHT TO VOTE THE SHARES, AND THE
RIGHT TO RECEIVE ANY DIVIDENDS THEREON.


 

7.             Administration.  The Committee shall have the power to interpret
the Long-Term Incentive Plan, the Notice of Grant and this Award, and to adopt
such rules for the administration, interpretation, and application of the
Long-Term Incentive Plan as are consistent therewith and to interpret or revoke
any such rules.  All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Participant, the
Company, and all other interested persons.  No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Long-Term Incentive Plan or this Award.

 


8.             SECTION 83(B) ELECTION.  IF THE PARTICIPANT IS SUBJECT TO A
“SUBSTANTIAL RISK OF FORFEITURE” OF THE RESTRICTED STOCK GRANTED HEREUNDER, SUCH
PARTICIPANT MAY ELECT UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), TO INCLUDE IN HIS GROSS INCOME, FOR THE TAXABLE YEAR IN
WHICH THE RESTRICTED STOCK IS RECEIVED, THE EXCESS OF THE FAIR MARKET VALUE OF
SUCH RESTRICTED STOCK ON THE DATE OF GRANT (DETERMINED WITHOUT REGARD TO ANY
RESTRICTION OTHER THAN ONE WHICH BY ITS TERMS WILL NEVER LAPSE), OVER THE AMOUNT
PAID FOR THE RESTRICTED STOCK.  IF THE PARTICIPANT MAKES THE
SECTION 83(B) ELECTION, THE PARTICIPANT SHALL (A) MAKE SUCH ELECTION IN A MANNER
THAT IS SATISFACTORY TO THE COMMITTEE, (B) PROVIDE THE COMPANY WITH A COPY OF
SUCH ELECTION, (C) AGREE TO PROMPTLY NOTIFY THE COMPANY IF ANY INTERNAL REVENUE
SERVICE OR STATE TAX AGENT, ON AUDIT OR OTHERWISE, QUESTIONS THE VALIDITY OR
CORRECTNESS OF SUCH ELECTION OR OF THE AMOUNT OF INCOME REPORTABLE ON ACCOUNT OF
SUCH ELECTION, AND (D) AGREE TO SUCH FEDERAL AND STATE INCOME TAX WITHHOLDING AS
THE COMMITTEE MAY REASONABLY REQUIRE IN ITS SOLE DISCRETION.  THE PARTICIPANT IS
HEREBY ADVISED TO CONSULT IMMEDIATELY WITH HIS OWN TAX ADVISOR REGARDING THE TAX
CONSEQUENCES OF THIS AWARD, THE METHOD AND TIMING FOR FILING AN ELECTION TO
INCLUDE THIS AWARD IN INCOME UNDER SECTION 83 OF THE CODE, AND THE TAX
CONSEQUENCES OF SUCH AN ELECTION.

 


9.             TAX WITHHOLDING OBLIGATIONS.  THE PARTICIPANT SHALL BE REQUIRED
TO DEPOSIT WITH THE COMPANY AN AMOUNT OF CASH EQUAL TO THE AMOUNT DETERMINED BY
THE COMPANY TO BE REQUIRED WITH RESPECT TO


 

2

--------------------------------------------------------------------------------


 


ANY WITHHOLDING TAXES, FICA CONTRIBUTIONS, OR THE LIKE UNDER ANY FEDERAL, STATE,
OR LOCAL STATUTE, ORDINANCE, RULE, OR REGULATION IN CONNECTION WITH THE AWARD OF
THE RESTRICTED STOCK.  ALTERNATIVELY, THE COMPANY MAY, AT ITS SOLE ELECTION,
(I) WITHHOLD THE REQUIRED AMOUNTS FROM THE PARTICIPANT’S PAY DURING THE PAY
PERIODS NEXT FOLLOWING THE DATE ON WHICH ANY SUCH APPLICABLE TAX LIABILITY
OTHERWISE ARISES, OR (II) WITHHOLD A NUMBER OF SHARES OF COMMON STOCK OTHERWISE
DELIVERABLE HAVING A FAIR MARKET VALUE SUFFICIENT TO SATISFY THE STATUTORY
MINIMUM OF ALL OR PART OF THE PARTICIPANT’S ESTIMATED TOTAL FEDERAL, STATE, AND
LOCAL TAX OBLIGATIONS ASSOCIATED WITH VESTING OR AWARD OF THE RESTRICTED STOCK.

 


10.           RESTRICTIONS AND RELATED REPRESENTATIONS. UPON THE ACQUISITION OF
ANY RESTRICTED STOCK HEREUNDER, THE PARTICIPANT MAY BE REQUIRED TO ENTER INTO
SUCH WRITTEN REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE COMPANY MAY
REASONABLY REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS, THE
LONG-TERM INCENTIVE PLAN, THE NOTICE OF GRANT OR WITH THIS AWARD.  IN ADDITION,
TO THE EXTENT A CERTIFICATE OR CERTIFICATES ARE ISSUED REPRESENTING ANY
RESTRICTED STOCK, THE CERTIFICATE OR CERTIFICATES WILL BE STAMPED OR OTHERWISE
IMPRINTED WITH A LEGEND IN SUCH FORM AS THE COMPANY MAY REQUIRE WITH RESPECT TO
ANY APPLICABLE RESTRICTIONS ON SALE OR TRANSFER, AND THE STOCK TRANSFER RECORDS
OF THE COMPANY WILL REFLECT STOP-TRANSFER INSTRUCTIONS, AS APPROPRIATE, WITH
RESPECT TO SUCH RESTRICTED STOCK.

 


11.           NOTICES AND ELECTRONIC DELIVERY.  UNLESS OTHERWISE PROVIDED
HEREIN, ANY NOTICE OR OTHER COMMUNICATION HEREUNDER SHALL BE IN WRITING AND
SHALL BE GIVEN BY REGISTERED OR CERTIFIED MAIL UNLESS THE COMPANY, IN ITS SOLE
DISCRETION, DECIDES TO DELIVER ANY DOCUMENTS RELATING TO THE AWARD OR FUTURE
AWARDS THAT MAY BE GRANTED UNDER THE LONG-TERM INCENTIVE PLAN BY ELECTRONIC
MEANS OR TO REQUEST THE PARTICIPANT’S CONSENT TO PARTICIPATE IN THE LONG-TERM
INCENTIVE PLAN BY ELECTRONIC MEANS.  THE PARTICIPANT HEREBY CONSENTS TO RECEIVE
SUCH DOCUMENTS BY ELECTRONIC DELIVERY AND, IF REQUESTED, TO AGREE TO PARTICIPATE
IN THE LONG-TERM INCENTIVE PLAN THROUGH AN ON-LINE OR ELECTRONIC SYSTEM
ESTABLISHED AND MAINTAINED BY THE COMPANY OR ANOTHER THIRD PARTY DESIGNATED BY
THE COMPANY.  ALL NOTICES BY THE PARTICIPANT HEREUNDER SHALL BE DIRECTED TO
FOSSIL, INC., ATTENTION: SECRETARY, AT THE COMPANY’S THEN CURRENT ADDRESS UNLESS
THE COMPANY, IN WRITING OR ELECTRONICALLY, DIRECTS THE PARTICIPANT OTHERWISE. 
ANY NOTICE GIVEN BY THE COMPANY TO THE PARTICIPANT HEREUNDER SHALL BE DIRECTED
TO HIM AT HIS ADDRESS ON FILE WITH THE COMPANY AND SHALL BE EFFECTIVE TO BIND
ANY OTHER PERSON WHO SHALL ACQUIRE RIGHTS HEREUNDER.  THE PARTICIPANT SHALL BE
DEEMED TO HAVE FAMILIARIZED HIMSELF WITH ALL MATTERS CONTAINED HEREIN AND IN THE
LONG-TERM INCENTIVE PLAN WHICH MAY AFFECT ANY OF THE PARTICIPANT’S RIGHTS OR
PRIVILEGES HEREUNDER.

 


12.           SCOPE OF CERTAIN TERMS.  WHENEVER THE TERM “PARTICIPANT” IS USED
HEREIN UNDER CIRCUMSTANCES APPLICABLE TO ANY OTHER PERSON OR PERSONS TO WHOM
THIS AWARD MAY BE ASSIGNED IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 5
(ASSIGNABILITY) OF THIS AGREEMENT, IT SHALL BE DEEMED TO INCLUDE SUCH PERSON OR
PERSONS.  THE TERM “LONG-TERM INCENTIVE PLAN” AS USED HEREIN SHALL BE DEEMED TO
INCLUDE THE LONG-TERM INCENTIVE PLAN AND ANY SUBSEQUENT AMENDMENTS THERETO,
TOGETHER WITH ANY ADMINISTRATIVE INTERPRETATIONS WHICH HAVE BEEN ADOPTED
THEREUNDER BY THE COMMITTEE PURSUANT TO SECTION 3.3 OF THE LONG-TERM INCENTIVE
PLAN. UNLESS OTHERWISE INDICATED, DEFINED TERMS HEREIN SHALL HAVE THE MEANING
ASCRIBED TO THEM IN THE LONG-TERM INCENTIVE PLAN.

 


13.           GENERAL RESTRICTIONS.  THIS AWARD IS SUBJECT TO THE REQUIREMENT
THAT, IF AT ANY TIME THE COMMITTEE SHALL DETERMINE THAT (A) THE LISTING,
REGISTRATION OR QUALIFICATION OF THE SHARES OF COMMON STOCK SUBJECT OR RELATED
THERETO UPON ANY SECURITIES EXCHANGE OR UNDER ANY STATE OR FEDERAL LAW; (B) THE
CONSENT OR APPROVAL OF ANY GOVERNMENT REGULATORY BODY; OR (C) AN AGREEMENT BY
THE RECIPIENT OF AN AWARD WITH RESPECT TO THE DISPOSITION OF SHARES OF COMMON
STOCK, IS NECESSARY OR DESIRABLE (IN CONNECTION WITH ANY REQUIREMENT OR
INTERPRETATION OF ANY FEDERAL OR STATE SECURITIES LAW, RULE OR REGULATION) AS A
CONDITION OF, OR IN CONNECTION WITH, THE GRANTING OF SUCH AWARD OR THE ISSUANCE,
PURCHASE OR DELIVERY OF SHARES OF COMMON STOCK THEREUNDER, SUCH AWARD MAY NOT BE
CONSUMMATED IN WHOLE OR IN PART UNLESS SUCH LISTING, REGISTRATION,
QUALIFICATION, CONSENT,


 

3

--------------------------------------------------------------------------------


 


APPROVAL OR AGREEMENT SHALL HAVE BEEN EFFECTED OR OBTAINED FREE OF ANY
CONDITIONS NOT ACCEPTABLE TO THE COMMITTEE.

 


14.           ADJUSTMENTS FOR CHANGES IN CAPITALIZATION.  THE NUMBER OF SHARES
OF RESTRICTED STOCK COVERED BY THIS AWARD SHALL BE SUBJECT TO ADJUSTMENT IN
ACCORDANCE WITH ARTICLES 12-14 OF THE LONG-TERM INCENTIVE PLAN.

 


15.           NO RIGHT OF EMPLOYMENT. NEITHER THE GRANTING OF THIS AWARD NOR ANY
PROVISION OF THE LONG-TERM INCENTIVE PLAN OR THIS AWARD SHALL CONSTITUTE OR BE
EVIDENCE OF ANY UNDERSTANDING, EXPRESS OR IMPLIED, ON THE PART OF THE COMPANY OR
ANY SUBSIDIARY TO EMPLOY THE PARTICIPANT FOR ANY SPECIFIED PERIOD.

 


16.           AMENDMENT.  THIS AWARD MAY BE AMENDED ONLY BY A WRITING EXECUTED
BY THE COMPANY AND THE PARTICIPANT WHICH SPECIFICALLY STATES THAT IT IS AMENDING
THIS AWARD.  NOTWITHSTANDING THE FOREGOING, THIS AWARD MAY BE AMENDED SOLELY BY
THE COMMITTEE BY A WRITING WHICH SPECIFICALLY STATES THAT IT IS AMENDING THIS
AWARD, SO LONG AS A COPY OF SUCH AMENDMENT IS DELIVERED TO THE PARTICIPANT, AND
PROVIDED THAT NO SUCH AMENDMENT ADVERSELY AFFECTING THE RIGHTS OF THE
PARTICIPANT HEREUNDER MAY BE MADE WITHOUT THE PARTICIPANT’S WRITTEN CONSENT. 
WITHOUT LIMITING THE FOREGOING, THE COMMITTEE RESERVES THE RIGHT TO CHANGE, BY
WRITTEN NOTICE TO THE PARTICIPANT, THE PROVISIONS OF THE RESTRICTED STOCK OR
THIS AWARD IN ANY WAY IT MAY DEEM NECESSARY OR ADVISABLE TO CARRY OUT THE
PURPOSE OF THE GRANT AS A RESULT OF ANY CHANGE IN APPLICABLE LAWS OR REGULATIONS
OR ANY FUTURE LAW, REGULATION, RULING, OR JUDICIAL DECISION, PROVIDED THAT ANY
SUCH CHANGE SHALL BE APPLICABLE ONLY TO RESTRICTED STOCK WHICH ARE THEN SUBJECT
TO RESTRICTIONS AS PROVIDED HEREIN.

 


17.           INCORPORATION OF THE LONG-TERM INCENTIVE PLAN. THIS AGREEMENT IS
SUBJECT TO THE LONG-TERM INCENTIVE PLAN, A COPY OF WHICH HAS BEEN FURNISHED TO
THE PARTICIPANT HEREWITH AND FOR WHICH THE PARTICIPANT ACKNOWLEDGES RECEIPT. THE
TERMS AND PROVISIONS OF THE LONG-TERM INCENTIVE PLAN ARE INCORPORATED BY
REFERENCE HEREIN.  IN THE EVENT OF A CONFLICT BETWEEN ANY TERM OR PROVISION
CONTAINED HEREIN AND A TERM OR PROVISION OF THE LONG-TERM INCENTIVE PLAN, THE
APPLICABLE TERMS AND PROVISIONS OF THE LONG-TERM INCENTIVE PLAN SHALL GOVERN AND
PREVAIL.

 


18.           SEVERABILITY. IF ONE OR MORE OF THE PROVISIONS OF THIS AWARD SHALL
BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY AND THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS SHALL
BE DEEMED NULL AND VOID; HOWEVER, TO THE EXTENT PERMISSIBLE BY LAW, ANY
PROVISIONS WHICH COULD BE DEEMED NULL AND VOID SHALL FIRST BE CONSTRUED,
INTERPRETED OR REVISED RETROACTIVELY TO PERMIT THIS AWARD TO BE CONSTRUED SO AS
TO FIRST THE INTENT OF THIS AWARD AND THE LONG-TERM INCENTIVE PLAN.

 


19.           CONSTRUCTION.  THE RESTRICTED STOCK IS BEING ISSUED PURSUANT TO
SECTION 6.4 OF THE LONG-TERM INCENTIVE PLAN AND ARE SUBJECT TO THE TERMS OF THE
LONG-TERM INCENTIVE PLAN.  A COPY OF THE LONG-TERM INCENTIVE PLAN HAS BEEN GIVEN
TO THE PARTICIPANT, AND ADDITIONAL COPIES OF THE LONG-TERM INCENTIVE PLAN ARE
AVAILABLE UPON REQUEST DURING NORMAL BUSINESS HOURS AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE COMPANY.  TO THE EXTENT THAT ANY PROVISION OF THIS AWARD VIOLATES
OR IS INCONSISTENT WITH AN EXPRESS PROVISION OF THE LONG-TERM INCENTIVE PLAN,
THE LONG-TERM INCENTIVE PLAN PROVISION SHALL GOVERN AND ANY INCONSISTENT
PROVISION IN THIS AWARD SHALL BE OF NO FORCE OR EFFECT.

 


20.           GOVERNING LAW. THE RESTRICTED STOCK GRANT AND THE PROVISIONS OF
THIS AWARD ARE GOVERNED BY, AND SUBJECT TO, THE LAWS OF THE STATE OF DELAWARE,
AS PROVIDED IN THE LONG-TERM INCENTIVE PLAN.

 

4

--------------------------------------------------------------------------------